Motion Granted in Part and Denied in Part; Appeal Dismissed and
Memorandum Opinion filed January 8, 2013.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-12-01002-CV


          RANDI HOUSTON AND CHASITY BLANKS, Appellants

                                       V.

STRUNK BROS. IN ITS PARTNERSHIP, ASSUME OR COMMON NAME,
W.R. STRUNK, HENRY O. STRUNK AND MANUEL RENDON, Appellees


                    On Appeal from the 25th District Court
                          Colorado County, Texas
                        Trial Court Cause No. 22,853


                 MEMORANDUM                     OPINION


      This is an attempted appeal from an order in the trial court granting
appellees’ motion to compel and request for sanctions. Appellees filed a motion to
dismiss the appeal and request for damages under Texas Rule of Appellate
Procedure 45 because the order is interlocutory and not appealable. Appellants
filed a response in which they alleged that appellate courts have mandamus
jurisdiction over sanctions orders such as the one made the subject of this appeal.

      The record demonstrates there is no appealable order and therefore this court
lacks jurisdiction. Accordingly, the motion is granted in part and the appeal is
ordered dismissed for want of jurisdiction. We express no opinion regarding
availability of mandamus review. Appellees’ request for damages under Texas
Rule of Appellate Procedure 45 is denied.



                                       PER CURIAM




Panel consists of Justices Frost, Christopher, and Jamison.




                                          2